UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2303



EARL BARNETT,

                                              Plaintiff - Appellant,

          versus


ALBERTO R. GONZALES, Attorney General,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:05-cv-00058-IMK-JS)


Submitted:   May 30, 2007                  Decided:   June 15, 2007


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl Barnett, Appellant Pro Se. Daniel W. Dickinson, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Earl T. Barnett appeals the district court order adopting

the recommendation of the magistrate judge in part and rejecting it

in part, granting Attorney General Alberto Gonzales’ motion for

summary     judgment,   and   dismissing     Barnett’s    civil   action   with

prejudice. Barnett also appeals the district court’s order denying

his Fed. R. Civ. P. 59(e) motion for reconsideration of that order.

We   have    reviewed   the   record   and    find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.    See Barnett v. Gonzales, No. 1:05-cv-00058-IMK-JS (N.D. W.

Va. Sept. 27 & Nov. 9, 2006).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                   - 2 -